Title: From John Adams to Daniel Davis, 24 July 1822
From: Adams, John
To: Davis, Daniel



dear Sir—
Quincy July 24th. 1822

I have just received your favor of the 20th. I shall be glad to see you any day, or hour this week, or any other week at Quincy.—
I cannot write, otherwise I would write what occurs to me, I can only give you a few hints now, for your further enquiries,—Before my time all the lawyers that I have heard of, were John Reid, Robert Auchmuty the Elder, Paul Dudley, Governor Shirley, Mr Overing, Mr Bollan. I date the Commencement of the Revolution in 1760 before that, during my time, were Gridley, Pratt, Otis Thatcher, Richard Dana Father of the chief Justice, Benjamin Kent, John Reid Junior, Samuel Swift after the Commencement of the Revolution the same remained till Pratt removed to New York—Gridley & Thatcher died at the time when hostilities commenced in 1775, there was Otis Kent Reid Swift Fitch Robert Auchmuty the second—Benjamin Gridley Mr Blowers, now chief Justice in Halifax, Samuel Quincy John Adams Josiah Quincy, Mr Cazneau—
But I cannot proceed at present, your presence will refresh my memory—meantime, I am with sincere esteem—Your friend, & humble / Servant
John Adams